DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Caroline Do on 2/22/2022.

The application has been amended as follows: 
CLAIMS
Claims 1, 4-8, 11-14, 17-18 have been amended as follows.

1. (currently amended) An image capturing apparatus comprising: 
an image sensor; and 
one or more processors executing instructions that, when executed by the one or more processors, cause the one or more processors to: 
set as a first setting, a first plurality of areas on an imaging surface of the image sensor in which each area of the first plurality of areas comprises one or more pixels; 
first plurality of areas set in the first setting, wherein a different charge accumulation time is settable for any of the first plurality of areas; 
calculate a histogram of a pixel value for the each area of the first plurality of areas set in the first setting; 
determine whether to perform a second setting, which is different from the first setting, to second plurality of areas on the imaging surface, based on the calculated histogram; 
set, as the second setting, [[a]] the second plurality of areas by changing a number of the first plurality of areas 
determine a charge accumulation time the for each area of the second plurality of areas second plurality of areas 

4. (currently amended) The image capturing apparatus according to claim 1, wherein the instructions further cause the one or more processors to: 
determine whether to the second plurality of areas on the imaging surface, based on a total number of pixels with a saturation level and a black level in the calculated histogram.

5. (currently amended) The image capturing apparatus according to claim 1, wherein the instructions further cause the one or more processors to: 
determine to decrease the number of the first plurality of areas on the imaging surface in a case where a total number of pixels with a saturation level and a black level is a first threshold value or less in the calculated histogram; 
second plurality of areas such that [[the]] a number of the second plurality of areas first plurality of areas first plurality of areas on the imaging surface of the image sensor is determined to be decreased.

6. (currently amended) The image capturing apparatus according to claim 1, wherein the instructions further cause the one or more processors to: 
determine to increase the number of the first plurality of areas on the imaging surface in a case where a total number of pixels with a saturation level and a black level is a second threshold value or more in the calculated histogram; 
set, as the second setting, the second plurality of areas such that [[the]] a number of the second plurality of areas first plurality of areas first plurality of areas on the imaging surface of the image sensor is determined to be increased.

7. (currently amended) The image capturing apparatus according to claim 1, wherein the instructions further cause the one or more processors to: 
determine to increase the number of the first plurality of areas on the imaging surface in a case where the number of the first plurality of areas of which a total number of pixels with a saturation level and a black level exceeds a third threshold value is a fourth threshold value or more in the calculated histogram; 
set, as the second setting, the second plurality of areas such that the number of the second plurality of areas first plurality of areas first plurality of areas on the imaging surface of the image sensor is determined to be increased.

8. (currently amended) The image capturing apparatus according to claim 1, wherein the instructions further cause the one or more processors to: 
determine to decrease the number of the first plurality of areas on the imaging surface in a case where the number of the first plurality of areas of which a total number of pixels with a saturation level and a black level in a case where the number of the plurality of areas is decreased exceeds a fifth threshold value is a sixth threshold value or less, 
set, as the second setting, the second plurality of areas such that [[the]] a number of the second plurality of areas first plurality of areas first plurality of areas on the imaging surface of the image sensor is determined to be decreased. 

11. (currently amended) The image capturing apparatus according to claim 1, wherein the instructions further cause the one or more processors to: 
determine whether to the second plurality of areas on the imaging surface, based on the charge accumulation time of the each area of the first plurality of areas 

12. (currently amended) The image capturing apparatus according to claim 1, wherein the instructions further cause the one or more processors to:
determine whether to decrease the number of the first plurality of areas first plurality of areas 

decrease the number of the first plurality of areas first plurality of areas in which the two or more areas are adjacent to each other and have the same charge accumulation time in a case where first plurality of areas on the imaging surface of the image sensor is determined to be decreased.

14. (currently amended) A method for controlling an image capturing apparatus including an image sensor comprising: 
setting as a first setting, a first plurality of areas on an imaging surface of the image sensor in which each area of the first plurality of areas comprises one or more pixels; 
setting a charge accumulation time for each area of the first plurality of areas first plurality of areas;
calculating a histogram of a pixel value for the each area of the first plurality of areas set in the first setting; 
determining whether to perform a second setting, which different from the first setting, to second plurality of areas on the imaging surface, based on the calculated histogram; 
settingthe second plurality of areas by changing [[the]] a number of the first plurality of areas 
determining a charge accumulation time for each area of the second plurality of areas second plurality of areas 

the second plurality of areas on the imaging surface, based on a total number of pixels with a saturation level and a black level in the calculated histogram.

18. (currently amended) A non-transitory computer-readable medium storing a program for causing a computer to execute a method for controlling an image sensor, the method comprising:
setting as a first setting, a first plurality of areas on an imaging surface of the image sensor in which each area of the first plurality of areas comprises one or more pixels; 
setting a charge accumulation time for each area of the first plurality of areas first plurality of areas; 
calculating a histogram of a pixel value for the each area of the first plurality of areas 
determining whether to perform a second setting, which is different from the first setting, to [[newly]] set a second plurality of areas on the imaging surface, based on the calculated histogram; 
setting, as the second setting, [[a]] the second plurality of areas by changing [[the]] a number of the first plurality of areas 
determining a charge accumulation time for the each area of the second plurality of areas 


Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

one or more processors executing instructions that, when executed by the one or more processors, cause the one or more processors to: 
determine whether to perform a second setting, which is different from the first setting, to set a second plurality of areas on the imaging surface, based on the calculated histogram; 
set, as the second setting, the second plurality of areas by changing a number of the first plurality of areas, in a case where the second setting is determined to be performed; and 
determine a charge accumulation time the for each area of the second plurality of areas, wherein a different charge accumulation time is settable for any of the second plurality of areas, in combination with other claim limitations.
Claims 2-13 are allowed as being dependent from claim 1.

Claim 14 is a method claim corresponds to apparatus claim 1; therefore claim 14 is allowed for the reasons given in claim 1.
Claims 15-17 are allowed as being dependent from claim 14.

Claim 18 is allowed for the reasons given in claim 14.
Claims 19-20 are allowed as being dependent from claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        2/25/2022